Citation Nr: 0116340	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
Agent Orange exposure.   

2.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied service connection for 
chloracne due to Agent Orange exposure and granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective from May 19, 1997.  


REMAND

The veteran's DD 214 reveals that he had a year of foreign 
service in Vietnam and was awarded numerous citations, 
including the Purple Heart, the Combat Infantryman Badge, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  

The veteran contends that he has chloracne due to Agent 
Orange exposure in service.  

The veteran indicated in a statement and authorization to 
release information, each dated in October 1998, that Dr. R. 
C. treated him in 1972 for a skin condition of the face.  In 
January 1999, Dr. C. responded that he did not have the 
requested records.  He explained that he had moved offices in 
July 1979 and that the records remained the property of 
Plastic Surgery Associates.  He provided a telephone number 
at the Montgomery County Medical Society for further 
information.  It does not appear that the RO has attempted to 
obtain the records from Plastic Surgery Associates.  

VA examination in April 1999 resulted in diagnoses of acne 
vulgaris and apocrine hidrocystoma.  The examiner referenced 
medical literature stating that it was difficult to correctly 
diagnosis chloracne and that it was clinically impossible to 
distinguish chloracne, especially mild cases, from "acne 
vulgaris in adolescents and young adults."  The examiner 
stated that the veteran's history of clear skin on entrance 
into service and acne that started after Vietnam service was 
consistent with chloracne.  

In an addendum to the aforementioned VA examination, dated in 
August 1999, a VA physician noted that the April 1999 
examination had been performed by a physician's assistant.  
After detailing the medical evidence of record, the physician 
indicated that he could not state that the veteran had 
chloracne as a result of alleged exposure in service, but 
that he could say that the veteran had facial scarring from 
some disease process, and that the veteran did at the present 
have acne vulgaris based on clinical examination findings.  
The Board notes that a physical examination was not performed 
in conjunction with the August 1999 addendum.  

Regarding the claim for an increased rating for PTSD, the 
Board notes that the most recent VA psychiatric examination 
was performed in April 1999.  The examination report 
indicates that the veteran had a history of being evaluated 
by "[A. B.], most recently on April 12, 1999 (fifteen days 
ago)"; however, the record is negative for a report of any 
such examination.  The Board notes that A. B. performed the 
August 1997 VA examination.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any skin 
condition since service and for PTSD 
since May 1997.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include any records 
pertaining to the veteran from Plastic 
Surgery Associates.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should determine whether the 
veteran was evaluated by A. B. on April 
12, 1999 as indicated on the April 1999 
VA psychiatric examination report.  If 
so, the report of such evaluation should 
be associated with the claims file.  If 
an examination was not conducted this 
should be noted in writing for the 
record.  

3.  The RO should schedule the veteran 
for an examination by a VA dermatologist 
to determine the nature and etiology of 
his current skin condition.  All 
indicated tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether any skin condition diagnosed, 
including chloracne and acne vulgaris, is 
at least as likely as not related to 
Agent Orange exposure in service.  The 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinion requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




